Citation Nr: 1228444	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  93-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease of any type (also claimed as heart disease). 

2.  Entitlement to an initial rating in excess of 20 percentfor service-connected residuals of a gunshot wound of the left knee. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to January 1960. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 1992 rating decision in which the RO denied the Veteran's claim for service connection for heart disease, but awarded service connection and assigned an initial 0 percent (noncompensable) rating for residuals of a gunshot wound of the left knee, , effective September 18, 1991. nitial noncompensable rating assigned.  The Veteran filed a notice of disagreement (NOD) in July 1992.  The RO issued a statement of the case (SOC) in August 1992.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in February 1993.  

Hearings were held before Members of the Board at the RO (Travel Board hearings) in July 1993 and October 1997.  In July 1995, November 1996, and February 1998, this matter was remanded to the RO for further development.  

As regards the residuals of a gunshot wound of the left knee, the RO awarded an initial 10 percent rating via a July 1996 rating decision, and a 20 percent initial rating via a December 1998 rating decision   Inasmuch as higher ratings for this disability are  available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable throughout the pendency of this appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2000, the Board denied the claim on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2001 Order, the Court vacated the Board's decision and remanded the matter to Board for additional proceedings.  The Veteran appealed this action to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and, in an August 2001 Order, the Federal Circuit dismissed the appeal. 

In November 2001, the Court issued its mandate and returned the case to the Board. 

In August 2002, the Board again denied theVeteran's appeal.  The Veteran appealed this decision to the Court.  In a December 2003 Order, the Court vacated the Board's decision and remanded for additional proceedings. 

The Secretary of the Department of Veterans Affairs (Secretary) appealed the Court's  December 2003 Order to the United States Court of Appeals for the Federal Circuit.  In June 2004, the Federal Circuit granted the Secretary's motion to vacate the December 2003 decision and remand for further proceedings consistent with Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Secretary filed a motion to stay proceedings in this matter pending the final disposition of Conway.  However, the veteran failed to respond to correspondence in this matter, and the Court determined that granting a stay would result in unnecessary delay.  Therefore, in an August 2004 Order, the Court vacated the August 2002 Board decision, and remanded the matter on appeal to the Board . 

In November 2004, the Secretary appealed the August 2004 Order to the United States Court of Appeals for the Federal Circuit.  The Federal Circuit, in a March 2008 Order, noted that the appeal had been stayed pending the disposition of Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir.2007).  The Federal Circuit then noted that the Secretary conceded that the issue in the current case is the same as in Sanders, summarily affirmed the August 2004 Order of the Court, and remanded the appeal for further proceedings. 

The appeal was returned to the Board for action consistent with the August 2004 Order.  The Board remanded this matter again in October 2008 for the limited purpose of affording that the Veteran was provided with notice required by the Veterans Claims Assistance Act of 2000 (VCAA) for both his claims, as well as to provide him with an opportunity to respond to this notification.

In a January 2012 letter, the Board notified the Veteran that the Veterans Law Judge who had conducted the October 1997 Board hearing was no longer employed at the Board, and advised him that he could request another hearing before a Veterans Law Judge who would participate in the decision in his claims on appeal.  In the letter, he was given a number of Board hearing options to choose from.  However, the Veteran did not respond to letter within 30 days, and has not otherwise requested another Board  hearing.  Accordintgly, consistent with the terms of the letter, it is presumed that the Veteran does not desire another hearing.  

As a final preliminary matter, the Board notes, as noted previously, that in the February 2001 brief to the Veterans Court, the Veteran raised the matter of his entitlement to an earlier effective date for the award of service connection for his service-connected left knee disability.   He has continued assert this matter in subsequent communications.  As this matter has not yet been addressed, it is not properly before the Board, and is, again, referred to the RO for appropriate action. 

Review of the electronic record discloses no evidence pertinent to this matter.


FINDINGS OF FACT

1.  .  In April 2010, prior to the promulgation of an appellate decision in the matter of an initial rating in excess of 20 percent for service-connected residuals of a gunshot wound of the left knee, the Veteran withdrew his appeal of this issue. 

2.  All notification and development actions needed to fairly adjudicate the claim herein decided  have been accomplished.

3.  Cardiovascular disease was not shown in service; there is no competent evidence that such disability was manifest to a compensable degree within one year of the Veteran's separation from service, or for years thereafter; and the most persuasive medical opinion evidence on the question of whether there exists a medical relationship between current cardiovascular disease and the Veteran's military service weighs against the claim. 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeal on the issue of entitlement to an initial rating in excess of 20 percent for service-connected residuals of a gunshot wound of the left knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for service connection for cardiovascular disease are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Rating in Excess of 20 percent rating for Left Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In an April 2010 letter written and signed by the Veteran in response to a March 2010 supplemental statement of the case (SSOC), the Veteran stated that in directing his response to the issues listed under the decision (in the SSOC): "at no time have I requested an increased evaluation in excess of the present 20 percent for injury or residuals to the knee.  It serves only to clutter the record..."  The rest of the letter pertains to the other issue, the claim for service connection for a cardiovascular disorder, citing to records that pertain to chest pain and heart problems.

Given the above, the Board finds that the Veteran has withdrawn from appeal the matter of an initial ratintg in excess of 20 percent for service-connected residuals of a gunshot wound of the left knee.  As there remain no allegations of errors of fact or law for appellate consideration for this issue, the Board does not have jurisdiction to review this issue, and the issue must, therefore, be dismissed.

II. Service Connection for Cardiovascular Disease

A. Duties to Notify and Assistt

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this matter, the Board notes that the July 1992 rating decision on appeal predated the enactment of the VCAA.  Subsequently, this matter was remanded in October 2008 to ensure that he received VCAA compliant notice.  Pursuant to such remand, in a September 2009 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the March 2010 supplemental SOC (SSOC) reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of available service, VA and private treatment records.  Also of record and considered in connection with the appeal are transcripts of the Veteran's Board hearings n July 1993 and October 1997, along with various written statements provided by the Veteran, and by his former representative, and friend, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the remaining claim on appeal, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis-Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be presumed, for certain chronic diseases, such as cardiovascular-renal disease (including hypertension), which develop to a compensable degree within a prescribed period after discharge from service (one year for cardiovascular-renal disease), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c) . 

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.).

At the outset, the Board notes that development as described above has attempted to obtain all available service treatment records, with indications that the records are not fully complete.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The Board's analysis of each claim for service connection addressed below has been undertaken with these heightened duties in mind

A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed as having heart disease while in service.  His June 1955 enlistment examination revealed his heart was normal and his blood pressure was 130/70.  The service treatment records do reflect that the Veteran presented in October 1957 at Carswell Air Force Base (AFB) in Texas with complaints of chest pain after being hit in the chest several weeks prior; he indicated at that time that he had coughed up blood.  However on a separation/reenlistment examination of November 1958, his heart was again normal and his blood pressure was 120/76.  His report of medical history from November 1958 was negative for shortness of breath, chest pain or pressure, palpations or pounding heart and high or low blood pressure.  The service treatment records also reflect that he presented in February 1959 at Westover AFB in Massachusetts with complaints of chest pain and was diagnosed as having pleurisy.  A January 1960 separation examination report indicates that the Veteran's heart and chest X-ray study were normal at that time.  His blood pressure reading was 114/64 on separation.

In a report of medical history completed in conjunction with his January 1960 separation examination, the Veteran indicated that he had experienced pain in his chest and shortness of breath for the previous two years, occurring twice monthly, and reference was made to treatment in 1959 at Westover  AFB-which is where he was treated for pleurisy in February 1959.  Further, the Veteran indicated that he had coughed up blood after playing football in 1957 while stationed at Carswell AFB. This history was also noted in the separation examination report.  

Post-service medical evidence of record reflects that in early December 1989 the Veteran was admitted to Falmouth Hospital because of a myocardial infarction and cardiac shock.  The emergency record revealed he gave a history of having a history consistent with anterior chest and arm discomfort for one year on over exertion which did not change until the day of admission.  He also gave a history of hypertension but claimed to have had a normal blood pressure six months ago, but no medical follow-up for approximately one year.  His history was also noted to include smoking one pack a day.  He also reported a vague past history of stroke due to stress years ago at work, but had no symptoms such as weakness, speech difficulty or visual changes and no known hypertension or therapy at the time.  No bleeding diathesis was noted.  The discharge summary notes that the Veteran had a significant history for "question of hypertension," and that after stabilizing him and testing him further, it was determined that he had severe coronary artery disease with anterior and inferior myocardial infarction suggesting either two-vessel acute infusion or prior total occlusion.  The Veteran was discharged to St. Elizabeth's Hospital diagnosed as having had a massive myocardial infarction, ventricular fibrillation arrest, and cardiogenic shock. 

Records from St. Elizabeth's reflect that the Veteran was taken for emergency cardiac catheterization shortly after arrival and ultimately underwent an emergency coronary artery bypass grafting times two.  He was discharged about ten days later diagnosed as having coronary artery disease, status post acute myocardial infarction and subsequent cardiac arrest.  Records from Falmouth reflect that the Veteran was seen there in February, March, and June 1990 for follow-up treatment and evaluation. 

In a November 1990 letter, Bruce F. Levy, M.D., a cardiologist, indicates that he saw the Veteran in December 1989, apparently at Falmouth Hospital, when he presented with the massive myocardial infarction and prolonged cardiac arrest.  He noted the follow-up evaluation and that the Veteran carried a diagnosis of coronary artery disease with a massive heart attack, prolonged cardiac arrest and successful emergent bypass surgery that preserved cardiac function.  Dr. Levy noted that the Veteran's overall prognosis was uncertain, that he was totally disabled for the six months following December 1989, and partially disabled since then. 

None of these records-the records from Falmouth, St. Elizabeth's, or the letter from Dr. Levy-mention the Veteran's military service, or place the onset of heart disease at a time proximate thereto. 

A written statement submitted by the Veteran in March 1992 stated that he was attempting to obtain some medical records, although some of the physicians who treated him were no longer living or were no longer in practice.  He reported treatment in 1961 by a Dr. Blumenthal at Waltham Hospital for severe chest and back pain, hospitalized for about a week.  He speculated that the records may still be at Waltham Hospital.  He cited treatment at Kenmore hospital in 1963 for symptoms of chest pain, weakness, vomiting diagnosed as emphysema and hiatus hernia.  He then treated with a Dr. Childs in 1964 for persistent pain, and was hospitalized for tests at Newton-Wellesley Hospital.  He was told he did not have emphysema or hernia and was treated for stress instead, with Valium and antacids.  He reported that he had no further problems until 1987, when the pain and fatigue returned.  He then had his attack in December 1989.  

During a July 1993 hearing before a Veterans Law Judge at the RO, the Veteran testified that he was hospitalized for about a week in 1957 while stationed at Carswell after experiencing pain in his chest while playing football; he noted that he was not touched.  He stated that he passed blood through his nose and throat for three to four days thereafter.  The Veteran further testified that he subsequently presented at the hospital at Carswell three or four additional times with chest pain, and that he was hospitalized while stationed at Altus AFB in Oklahoma with ongoing chest pain, and while at Westover AFB when he had an attack of chest pain.  He noted that he was never told that he had a cardiac problem while in service. 

The Veteran also testified that he was treated by a Dr. Giles at Newton-Wellesley Hospital in or around 1962 for chest pain, and diagnosed as having hypertension and job-related stress.  He stated that the hospital informed him that any such records were not retained and that Dr. Giles had died.  He noted that he had also received treatment from a Dr. Bialow from Kenmore Hospital in Boston, Massachusetts, in 1964 or 1965, for severe chest pain, but that he was unable to obtain records of that treatment.  The Veteran noted the December 1989 heart attack and that he was told by a cardiologist at that time that the damage shown required some "event" that the Veteran could not recall.  The Veteran indicated that the only "event" he could relate it to was the pain experienced in 1959. 

The Veteran's friend testified that he had been aware of his past complaints of pain, and that a December 1989 evaluation revealed old scar tissue which would seem to relate to these prior episodes the Veteran described.  Another friend of the Veteran testified that she had known the Veteran since 1987 and witnessed the difficulties associated with his heart disease, to include the December 1989 attack. 

A VA cardiology examination was accomplished in November 1995, the report of which documents the Veteran's history of coronary artery disease, status post acute inferior myocardial infarction and anterior myocardial infarction with cardiac arrest in 1989, as well as the emergency coronary artery bypass grafting.  A history of in-service chest pain said to have resulted in five hospitalizations between 1955 and 1960, with no specific diagnoses, was noted.  The Veteran also related a history of chest pain after service on three occasions, and that he was treated at Waltham Hospital in June 1961, at Kenmore Hospital in 1963 for chronic obstructive pulmonary disease (COPD), and by Dr. Giles at Newton-Wellesley in 1964 for COPD and stress related anxiety.  His cardiac history was said to be negative for risk factors including smoking (reporting that he never smoked), hypertension, diabetes and no family history of early heart attacks.  His total cholesterol was in the 180's in the past but with low HDL, and now was 152 again with low HDL. 

During the examination, the Veteran complained of chest pain while resting occurring about once a week, shortness of breath with limited activity, and spells of lightheadedness.  Physical examination revealed a regular heart rate, with no murmur, rubs, or gallops.  The Veteran 's blood pressure was 114/82.  As a result of this examination, the Veteran was diagnosed as having coronary artery disease (CAD), status post myocardial infarction with cardiac arrest in 1989, status post emergent coronary artery bypass grafting in 1989.  No opinion as to the etiology of this diagnosis was given.  

In March 1997, the RO received records from Newton-Wellesley Hospital that indicated the Veteran was treated in November 1957 for left foot and wrist injuries, in February 1960 for a cervical muscle strain and a head injury, and in October1962 for back pain and a finger injury.  He was also treated for back pain radiating to the abdomen in October 1963.  There is also a preservice record from May 1952 treating a foot injury when he was age 14.  None of these records contain any mention of cardiovascular abnormalities or a history thereof. 

In April 1997, the RO received records from the Waltham Hospital that indicated the Veteran presented there in November 1975 with right flank pain and was diagnosed as having questionable abnormality in the middle caliceal group on the left and with fractured ribs in 1978.  Examination of the heart in November 1975 revealed a normal sinus rhythm and that it was not enlarged to percussion. 

A hearing before another Member of the Board at the RO was conducted in October 1997.  During this hearing, the Veteran again presented testimony regarding the in-service incidents of chest pain, including while playing football at Carswell AFB and while stationed at Westover AFB.  Again he denied having been hit or otherwise touched in this incident.  He noted subsequent in-service incidents of pain, shortness of breath and numbness.  He also noted that he received treatment at Altus AFB for shortness of breath, weakness and chest pain, and was diagnosed as having pleurisy. 

The Veteran further testified that within a year of separating from service, he was admitted to Kenmore Hospital by Dr. Bialow due to shortness of breath, chest pain, bilateral hand weakness and hemorrhaging.  He noted that he was diagnosed as having emphysema and stress.  He testified that he was seen by Dr. Giles eight months later due to chest pain, sweats, and hemorrhaging.  He pointed out that Dr. Giles was the first doctor to describe his cardiac problem, and that he conducted an electrocardiogram study (EKG).  He stated that Dr. Giles told him that he was misdiagnosed as having emphysema, and that cardiac problems were commonly misdiagnosed as emphysema or hiatal hernias.  Finally, the Veteran testified that he was first diagnosed as having a cardiac disorder in December 1989. 

Toward the end of this hearing, the Veteran remembered that he had had chest X-rays taken in connection with a physical examination at the United Food Corporation, and that those X-rays were "positive." 

Another VA examination was accomplished June 1998, the report of which initially indicates that the claims folder was available and reviewed extensively by the examiner.  The examiner noted that the Veteran had given a history of having chest pain in service, and noted the alleged incidents (including while playing football, with the onset of symptoms of chest pain, bleeding from the nose and mouth having taken place without contact with another player).  He indicated that he was put on duty for after being hospitalized for three to four days.  Additional episodes of chest pain were reported by the Veteran to have taken place during his remaining time in service, with the final episode occurring at Westover AFB, when he awoke on morning with severe chest pain and weakness in both arms, and collapsed in the mess hall.  The Veteran did not remember having any EKG's done after these incidents of chest pain.  The examiner noted that the Veteran 's blood pressure was normal when he separated from service, and that a reference was made to treatment received at Westover AFB in this separation exam.  It was also noted that no diagnosis had been assigned to these episodes occurring in service.  

The Veteran's given history of post service treatment at Waltham Hospital, Kenmore Hospital, and by Dr. Giles at Newton-Wellesley Hospital was also noted, in addition to the December 1989 myocardial infarction.  The treatment at Newton-Wellesley Hospital in the early 1960's was noted to include the use Valium with relief of symptoms, and he was advised to avoid stress.  The examiner noted that since the December 1989 attack, the Veteran had undergone rehabilitation and had seemed to have done well.  The examiner noted that the only post-service hospital records available were those from St. Elizabeth's and Falmouth, in addition to the records from Waltham which indicated that the Veteran was hospitalized for a presumed right kidney stone.  A family history of heart disease was noted.  His lifestyle and career was described as being aggressive and compulsive, described as a Type A personality to the extreme.  

Physical examination revealed that the Veteran's heart was not enlarged, that there were no murmurs, and that his heart rate was regular.  The Veteran was diagnosed as having arteriosclerotic heart disease, status post coronary artery bypass graft.  The examiner commented that, although it was clear that the Veteran's heart disease was arteriosclerotic in nature, the nature of the "heart disease" experienced in service was not clear, although symptoms were not suggestive of arteriosclerotic coronary artery disease.  Therefore, the examiner was of the opinion that the veteran's current heart disease was not a continuation of disease experienced during service.  The examiner pointed out that arteriosclerotic heart disease was extremely uncommon for men of the Veteran's age in service, and that bleeding from the mouth or hemoptysis was not typical of coronary artery disease. 

Based on review of the foregoing, the Board finds that the criteria for service connection for cardiovascular disease are not met. 

The veteran's service treatment records reflect no complaints, findings or diagnosis of any cardiovascular disability, to include hypertension.  The veteran has alleged that records showing complaints of chest pain, coughing up blood and shortness of breath when he was treated following an injury to his chest in October 1957 and later treatment for chest pain associated with pleurisy provides some evidence of a cardiovascular disability in service; however, no findings of heart abnormalities (to include any evidence of hypertension) are noted in the service treatment records and examinations.  Again his separation examination was normal.  

The Board notes that attempts were made to locate additional records of the alleged treatment received by the Veteran in service and just subsequent to service.  With respect to in-service treatment records, the Board notes that records of the Veteran's alleged hospitalization subsequent to playing football in 1957 at Carswell AFB could not be located, in all probability because they do not exist.  Copies of records from Carswell AFB were forwarded to the RO from the National Personnel Records Center in St. Louis, Missouri in November 1995; however, these records pertained to an admission due to a gunshot wound sustained in January 1957.  Any additional medical records from Westover or Altus AFB also could not be located. 

As indicated above, a cardiovascular disease is presumed to be of service origin if manifest to a compensable degree (i.e., as 10 percent disabling) within the first post-service year.  The post service records fail to show evidence of any cardiovascular disease having been manifested within one year of his discharge in January 1960.  Again the records from 1957 to 1963, to include a record in February 1960, submitted in March 1997 from Newton-Wellesley Hospital show no evidence of any heart problems in these records within the initial post service year.  The earliest record of any diagnosed cardiovascular condition are the December 1989 hospital records that diagnosed him with a massive myocardial infarction and cardiac shock, more than 25 years since separation from service.  Since a cardiovascular disability was not diagnosed within the first post-service year, service connection is not available for such disability on a presumptive basis. See 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307 , 3.309. 

Moreover, the medical evidence does not suggest that the Veteran's heart disease is related in any way to his period of active service, to include his documented complaints of chest pain.  Specifically, none of the above discussed evidence medically demonstrates that the veteran's currently diagnosed heart disease is related to his active duty service, to include the documented treatment for chest pain.  In fact, the June 1998 VA examination report specifically does not support such a proposition.  This examination, which included review of the claims file and examination of the Veteran, yielded an opinion that his current heart disease, deemed to be arteriosclerotic in nature, was not a continuation of any disease experienced in service.  The examiner provided a rationale for this explanation by stating that the symptoms he experienced in service were not suggestive of arteriosclerotic disease, and by pointing out that such a diagnosis of arteriosclerotic heart disease was extremely uncommon for men of the Veteran's age in service.  Again the symptoms in service such as bleeding from the mouth or hemoptysis was deemed atypical of coronary artery disease.  

None of the medical evidence of record contains any evidence or opinions that contradicts this unfavorable opinion presented by the June 1998 examination.

Furthermore, as regards any direct assertions of Veteran and other lay witnesses that there the heart disease is related to service, no such assertions alone, provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-7  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

To the extent that such lay arguments are an attempt to relate such disease to service, however, none of this evidence provides a basis for allowance of the claim.  The determination as to whether there exists a relationship between the heart disorder for which service connection is sought and service falls within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his lay witnesses are shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Additionally, there are some credibility issues shown in the lay evidence.  The Veteran's testimony that he was hospitalized for a week in 1957 after playing football is simply not supported by the contemporaneous evidence-specifically the service medical records which indicated that he presented on one occasion (in October 1957, on an outpatient basis) complaining of pain and coughing up blood and that examination at the time was essentially negative.  Further, although the Veteran's medical history, to include treatment for a gunshot wound, was listed in the separation examination report, no mention of this other alleged admission was noted.  In any event, records of this or other alleged periods of hospitalization in service would be of dubious relevance, given that, according to his separation examination, the Veteran was not diagnosed as having a heart disorder during service, nor were any manifestations of cardiovascular disease noted.  Likewise, the Veteran did not allege that he was diagnosed as having a heart disorder during service.  Other inconsistencies are shown in his hearing testimony of July 1993 and October 1997, wherein he alleged that he spontaneously began having chest pain and coughing up blood while playing football without having been hit or touched.  This conflicts with the October 1957 record that reported he had been hit in the chest with the resultant symptoms of chest pain and coughing up blood.  

Further, the RO, upon the Board's request, attempted to gather records of the Veteran's alleged post-service treatment for chest pain, to no avail.  As reflected above, evidence from Newton-Wellesley and Waltham hospitals was associated with the record; however, these records do not indicate that the Veteran was treated for or diagnosed with heart disease, to include hypertension, or even chest pain, as was alleged.  In fact, a November 1978 hospital record does not mention cardiovascular disease as part of the Veteran's past history; his adult health was then described as "quite good" and system review was stated to be negative.  The Board finds that the Veteran's testimony pertaining to private treatment of cardiovascular disease in the immediate post-service period to be not credible and, therefore, of no probative value.  Further, the Veteran did not respond to a June 1998 RO letter requesting that he provide details regarding the examination conducted at the United Food Corporation.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In sum, the Veteran has presented no medical evidence suggesting that his heart disease is related in any way to his period of active service, to include his documented complaints of chest pain, or that such a disease was diagnosed within a year of his separation from service.  The preponderance of the medical evidence indicates that his current heart disease is not related to service.  In view of the above, the Board concludes that the preponderance of the evidence is against the claim of service connection for a heart disorder. 

For all the foregoing reasons, the claim for service connection for cardiovascular disease, must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports either claims that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

III.  Withdrawal of Appeal --Initial 20 percent rating for Left Knee.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In July 1992, the Veteran timely filed a notice of disagreement (NOD) with a July 1992 RO rating decision, which, in part, granted service connection for residuals of a gunshot wound of the left knee and assigned an initial noncompensable rating.  Following the NOD, the RO issued a statement of the case (SOC) in August 1992 which adjudicated this matter.  The Veteran timely filed a substantive appeal (VA Form I-9) as to this issue, in February 1993.  38 C.F.R. §  20.302.  The appeal has continued through the Board's multiple remands of July 1995, November 1996, and February 1998, and the RO rating actions of July 1996 and December 1998, which increased the initial rating, to a 10 percent and to 20 percent respectively.  The appeal continued through the Board's denial of May 2000 that was vacated by the Court in March 2001 and again in November 2001 (following a dismissal of an appeal to the Federal Circuit in August 2001).  The appeal later continued through a second denial by the Board in August 2002, the December 2003 Court Order that vacated the Board decision, the Federal Circuit's vacatur of this Order in June 2004, the Court's August 2004 Order which was summarily affirmed and remanded by the Federal Circuit in March 2008, and the October 2008 remand by the Board for action consistent with the Court's August 2004 Order.  

Thereafter, in an April 2010 letter written and signed by the Veteran in response to a March 2010 supplemental statement of the case (SSOC), the Veteran stated that in directing his response to the issues listed under the decision (in the SSOC): "at no time have I requested an increased evaluation in excess of the present 20 percent for injury or residuals to the knee.  It serves only to clutter the record..."  The rest of the letter pertains to the other issue, the claim for service connection for a cardiovascular disorder, citing to records that pertain to chest pain and heart problems.

He has thus withdrawn his appeal of the denial of entitlement to an initial evaluation in excess of 20 percent assigned for service-connected residuals of a gunshot wound of the left knee.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  This issue is therefore, dismissed.




ORDER

Entitlement to service connection for cardiovascular disease of any type is denied. 

The appeal of the claim for entitlement to an initial evaluation in excess of 20 percent assigned for service-connected residuals of a gunshot wound of the left knee is dismissed.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


